Thompson, C.J.
(dissenting) — I respectfully dissent. The trial court was correct in determining the underlying facts were not sufficient to justify issuance of the search warrant. Its order of suppression should be affirmed.
I disagree with the majority opinion because it effectively renders void an important legislative enactment, ignores the paucity of evidence supporting probable cause, and suggests a marijuana grow operation profile that would permit searches of unoccupied buildings throughout the state.
The majority states RCW 42.17.314 does not apply because it concludes an application for a search warrant is not a "criminal proceeding". It is difficult to perceive the logic of that conclusion, since the only proceeding in which the State conceivably would wish to use evidence of electrical usage is not the type of evidence that ordinarily would be presented in a criminal trial itself. Once electrical usage is used to support the application for a search warrant, its usefulness disappears, and what is discovered, if anything, takes over. The result of the majority's reasoning is that electrical usage information is admissible in the only proceeding in which it is likely to appear. This result effectively does away with any need for law enforcement to concern itself with the mandate and prohibitions contained in RCW 42.17.314. It also conflicts with the clear intent of the statute and its final sentence, which provides: "Information obtained in violation of this rule is inadmissible in any criminal proceeding". Additionally, the actual information obtained regarding electrical usage is so weak as to shed little light on the possibility of criminal activity.5
*457Overall, as the majority observes, the evidence establishing probable cause is weak at best. Probable cause is established when the affidavit sets forth sufficient facts to conclude the defendant probably is engaged in criminal activity. State v. Huft, 106 Wn.2d 206, 209, 720 P.2d 838 (1986). The magistrate's determination is accorded great deference, State v. Cord, 103 Wn.2d 361, 366, 693 P.2d 81 (1985), but this deference is "not boundless". United States v. Leon, 468 U.S. 897, 914, 82 L. Ed. 2d 677, 104 S. Ct. 3405, 3416 (1984); see State v. White, 44 Wn. App. 215, 218, 720 P.2d 873 (1986), review denied, 107 Wn.2d 1020 (1987). Here, the majority relies heavily on a statement by an unidentified "subject" overheard by the unidentified informant at an undisclosed time. Out of context, the statement means nothing and is in no way tied to the defendant. If it were, it is difficult to perceive it as the type of admission that would justify the issuance of a search warrant: What does it mean? Were the two stealing a car? Were they running a crack house? Were they planning a bank robbery? Were they trying to be funny? Even if it were evidence of criminal activity by the defendant, the statement does not "support the reasonable probability that the criminal activity was occurring at or about the time the warrant was issued." State v. Higby, 26 Wn. App. 457, 460, 613 P.2d 1192 (1980).
The affidavit never mentions the word "marijuana" except in detailing the criminal history of a person who was never linked to the defendant or the house, other than that a car registered to him had been seen there. When the probable cause issue revolves around the question whether a crime has even occurred, a high degree of probability should be required. 1 W. LaFave, Search and Seizure § *4583.2(e), at 603-04 (2d ed. 1987). The warrant should not have been issued on these meager facts.
Finally, the majority appears to take judicial notice of what a marijuana grow operation looks like, and seems to promote the position that facts supporting probable cause can be given greater credibility if they fit a grow operation profile. There is no question that grow operations are a threat to the community and must be curtailed, but taking judicial notice of generalized, inarticulable suspicions and activity with no particular criminal connotations is ill advised. This is not a proper subject for judicial notice. See Bechtel Civil & Minerals, Inc. v. South Columbia Basin Irrig. Dist., 51 Wn. App. 143, 147-48, 752 P.2d 395 (1988); ER 201(b). The majority seems to favor using a "totality of the circumstances" analysis, which was rejected in State v. Jackson, 102 Wn.2d 432, 688 P.2d 136 (1984). The position taken by the majority permits searches of virtually any abandoned, unoccupied or vacant structure in the state.
I do not advocate hypertechnical and Catch 22 dissection of search affidavits to justify suppression of evidence. But forgoing or failing to adhere to constitutional, statutory, and precedential principles hardly promotes the best interests of our citizenry.
Rights secured by the Fourth Amendment are particularly difficult to protect because their "advocates are usually criminals." Draper v. United States, 358 U. S. [307, 314, 3 L. Ed. 2d 327, 79 S. Ct. 329, 333 (1959)] (Douglas, J., dissenting). But the rules "we fashion [are] for the innocent and guilty alike." Ibid. See also Kolender v. Lawson, 461 U. S. 352, 362, n. 1 [75 L. Ed. 2d 903, 103 S. Ct. 1855] (1983) (Brennan, J., concurring); Brinegar v. United States, 338 U. S. [160, 181, 93 L. Ed. 1879, 69 S. Ct. 1302, 1313 (1949)] (Jackson, J., dissenting).
Illinois v. Gates, 462 U.S. 213, 290-91, 76 L. Ed. 2d 527, 103 S. Ct. 2317, 2360 (1983) (Brennan, J., dissenting).
I respectfully dissent.
Review granted at 113 Wn.2d 1028 (1989).

Based on decisions in this state, evidence of "abnormally high" power usage is to be given little weight when used to attempt to establish probable cause. *457State v. Murray, 110 Wn.2d 706, 710-12, 757 P.2d 487 (1988); State v. Huft, 106 Wn.2d 206, 211, 720 P.2d 838 (1986); State v. White, 44 Wn. App. 215, 217, 720 P.2d 873 (1986), review denied, 107 Wn.2d 1020 (1987); State v. Sterling, 43 Wn. App. 846, 851, 719 P.2d 1357, review denied, 106 Wn.2d 1017 (1986); State v. McPherson, 40 Wn. App. 298, 698 P.2d 563 (1985).